DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Claims 1, 18 and 20 are amended with the features “the plurality of support structures are hollow and only the inside of each of the plurality of support structures is filled with liquid crystals, and the outside of each of the plurality of support structures is not filled with liquid crystals”, which overcome the references Liu et al. (US 2015/0002765), Zhao (CN207249283), Nakanishi et al. (US 20180267385).

However, Kuroda (US 20130335648) discloses the plurality of support structures [a barrier liquid crystal layer 101 to form the slits 100S] are hollow and only the inside of each of the plurality of support structures 100S is filled with liquid crystals 101, and the outside of each of the plurality of support structures is not filled with liquid crystals” as shown in Figs. 3 and 10 below, which is similar to Fig. 5 in the instant application.

    PNG
    media_image1.png
    246
    986
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    854
    media_image2.png
    Greyscale

Kuroda (US 20130335648) discloses a display device comprising the display panel [the image display panel 10, see Fig. 3], which comprises: a first substrate 12a and a second substrate 12b arranged oppositely, and a privacy protection component 100, wherein the privacy protection component 100 comprises the liquid crystal layer 101 in Kuroda is filled between the panel substrates 102a and 102b, see Fig. 10. Kuroda disclose or teach a plurality of support structures 100Sa/100Sb below electrodes 105-1a/105-2a1/105-2a2 (similar to the first electrode as shown in Fig. 5 of the instant application), and the plurality of support structures are hollow and each of the plurality of support structures is filled with liquid crystals (the barrier liquid crystal layer 101), not in empty space, which contains electrodes 105-3a1/105-3a2 electrodes formed in the empty space between the liquid crystal columns 100Sa/100Sb similar to the second electrode 1012 as shown in Fig. 5 of the instant application. Therefore, the support structures 100Sa, 100Sb formed with the barrier liquid crystal layer 101 of Kuroda are equivalent to the claimed plurality of hollow support structures.to fill liquid crystal inside, not outside to the empty space.

    PNG
    media_image3.png
    197
    335
    media_image3.png
    Greyscale

You et al. (US 2019/0137804) disclose “the plurality of support structures are hollow and only the inside of each of the plurality of support structures 0031 is filled with liquid crystals [polymer liquid crystals 0031], and the outside of each of the plurality of support structures is not filled with liquid crystals” [polymer liquid crystals 0031 formed the enclosed hollows (microcavities) between a vacuum environment is formed between every two adjacent microcavities, see Fig. 6].  Fig. 6 of You is similar to Fig. 5 of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 6-8, 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kuroda (US 20130335648).

    PNG
    media_image1.png
    246
    986
    media_image1.png
    Greyscale

   
    PNG
    media_image2.png
    230
    854
    media_image2.png
    Greyscale

Regard to claims 1, 8 and 17, Kuroda discloses a display device comprising the display panel [the image display panel 10, see Fig. 3], which comprises: 
a first substrate 102a and a second substrate 102b arranged oppositely, and 
a privacy protection component, 
wherein the privacy protection component [see Fig. 10, the barrier liquid crystal panel 100 for forming a parallax barrier] comprises: 
a privacy protection substrate 102a and 
a plurality of support structures [an image display control with a barrier liquid crystal layer 101 to form the slits 100S for shielding light by panel substrates 102a and 102b made of glass, acrylic or the like], 
wherein 
the privacy protection component 100 is located on a side of the first substrate 12a remote from the second substrate 12b, and 
the plurality of support structures are located between the first substrate 12a and the privacy protection substrate 102a,  
wherein: 
the privacy protection substrate 102a is provided with a plurality of first electrodes 105-1 and a plurality of second electrodes 105-3 arranged in an array, and 
the plurality of first electrodes 105-1 and the plurality of second electrodes 105-3 are distributed alternately;  
the plurality of support structures 100s are hollow and only the inside of each of the plurality of support structures is filled with liquid crystals, and the outside of each of the plurality of support structures is not filled with liquid crystals [opening widths for light transmission]; and 
the plurality of support structures 100s are located on the plurality of first electrodes 105-1 respectively and only on the plurality of first electrodes 105-1 and extend away from the privacy protection substrate 102a. 

Regard to claims 2 and 11, Kuroda discloses the privacy protection component, wherein an orthogonal projection region of each support structure on the privacy protection substrate 61 is smaller than or equal to that of each first electrode 105-1 on the privacy protection substrate.

Regard to claims 6 and 15, Kuroda discloses the privacy protection component, wherein a material of the support structure comprises a transparent material (abstract).  

Regard to claims 7 and 16, Kuroda discloses the privacy protection component, wherein the plurality of first electrodes and the plurality of second electrodes are made of a same material, a material of the plurality of first electrodes is a transparent conductive material, and a material of the plurality of second electrodes is a transparent conductive material (abstract).  

2.	Claims 1-2, 6-8, 11 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by You et al. (US 2019/0137804) as IDS provided.

    PNG
    media_image3.png
    197
    335
    media_image3.png
    Greyscale

Regard to claims 1, 8 and 17, You et al. disclose a display device comprising the display panel, wherein the display panel comprises a first substrate 002 and a second substrate 001 arranged oppositely, and the privacy protection component, wherein: the privacy protection component is located on a side of the first substrate remote from the second substrate, and the plurality of support structures are located between the first substrate and the privacy protection substrate, wherein a privacy protection component, comprising: 
a privacy protection substrate 002 and 
a plurality of support structures [polymer liquid crystals 0031 formed the enclosed hollows (microcavities) between a vacuum environment is formed between every two adjacent microcavities, see Fig. 6], 
wherein: 
the privacy protection substrate 002 is provided with a plurality of first electrodes 005 and a plurality of second electrodes 006 arranged in an array,  
the plurality of first electrodes and the plurality of second electrodes are distributed alternately; 
the plurality of support structures are (enclosed) hollow [a plurality of strip microcavities [0114], wherein each microcavity corresponding to one second electrode 005 or one transmission electrode 006 [0112]] and only the inside of each of the plurality of support structures is filled with liquid crystals, and the outside of each of the plurality of support structures is not filled with liquid crystals [polymer liquid crystals are perfused into each microcavity by means of the microcavity perfusion technology and a vacuum environment is formed between every two adjacent microcavities so as to obtain the anti-peeping assembly as shown in FIG. 6 [0114]
the plurality of support structures are located on the plurality of first electrodes respectively and only on the plurality of first electrodes and extend away from the privacy protection substrate.

Regard to claims 2 and 11, You et al. disclose, the privacy protection component, wherein an orthogonal projection region of each support structure on the privacy protection substrate is smaller than or equal to that of each first electrode 006 on the privacy protection substrate.

Regard to claims 6 and 15, You et al. disclose the privacy protection component, wherein a material of the support structure comprises a transparent material. 

    PNG
    media_image4.png
    206
    660
    media_image4.png
    Greyscale

Regard to claim 18, You et al. disclose an adjusting method of a privacy protection component, the privacy protection component comprising: 
a privacy protection substrate 002 and 
a plurality of support structures [polymer liquid crystals 0031 formed the enclosed hollows (microcavities) between a vacuum environment is formed between every two adjacent microcavities, see Fig. 6], 
wherein: 
the privacy protection substrate 002 is provided with a plurality of first electrodes 005 and a plurality of second electrodes 006 arranged in an array, and 
the plurality of first electrodes and the plurality of second electrodes are distributed alternately; 
the plurality of support structures are (enclosed) hollow [a plurality of strip microcavities [0114], wherein each microcavity corresponding to one second electrode 005 or one transmission electrode 006 [0112]] and only the inside of each of the plurality of support structures is filled with liquid crystals, and the outside of each of the plurality of support structures is not filled with liquid crystals [polymer liquid crystals are perfused into each microcavity by means of the microcavity perfusion technology and a vacuum environment is formed between every two adjacent microcavities so as to obtain the anti-peeping assembly as shown in FIG. 6 [0114]];  
the plurality of support structures are located on the plurality of first electrodes respectively and only on the plurality of first electrodes and extend away from the privacy protection substrate; 
the adjusting method comprising: 
applying no electric field between the plurality of first electrodes and the plurality of second electrodes such that the liquid crystals filled in each of the plurality of support structures are in an opaque dark state. [In response to the anti-peeping assembly 00 being in the anti-peeping mode, the same voltage is applied to each second electrode 005 and the first electrode 004 and different voltages are applied to each transmission electrode 006 and the first electrode 004 or voltages are not applied to all transmission electrodes 006. Then the voltage difference between the first electrode 004 and each second electrode 005 is zero, and the voltage difference between the first electrode 004 and each transmission electrode 006 can be the pre-set voltage difference whose magnitude is a pre-set threshold. Therefore, there is no electrical field between the first electrode 004 and each second electrode 005, and there is an electrical field between the first electrode 004 and each transmission electrode 006, such that the polymer liquid crystal particles between the first electrode 004 and each second electrode 005 do not deflect, while the polymer liquid crystal particles between the first electrode 004 and each transmission electrode 006 deflect. The anti-peeping assembly 00 herein can be as shown in FIG. 9 [0079]].

Regard to claim 19, You et al. disclose the adjusting method of a privacy protection component further comprising: applying an electric field with a set intensity between the plurality of first electrodes and the plurality of second electrodes such that the liquid crystals filled in each of the plurality of support structures are in a light-transmissive In response to the anti-peeping assembly 00 being in the non-anti-peeping mode, different voltages are applied to each second electrode 005 and the first electrode 004 and the same voltage is applied to each transmission electrode 006 and the first electrode 004, or voltage is applied only to the first electrode 004 but not to the second electrodes 005 and the transmission electrodes 006. Then the voltage differences between the first electrode 004 and each second electrode 005 and between the first electrode 004 and each transmission electrode 006 can both be the pre-set voltage difference, whose magnitude is the pre-set threshold. Thus there is an electrical field between the first electrode 004 and each second electrode 005 and there is an electrical field between the first electrode 004 and each transmission electrode 006, and all polymer liquid crystal particles in the liquid crystal layer 003 deflect. The anti-peeping assembly 00 at this time can be as shown in FIG. 13, in which light is incident from the first substrate 001 into the liquid crystal layer 003 and penetrates the liquid crystal layer 003 to come out from the second substrate 002 [0080]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 6-8, 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2019/0137804) as IDS provided in view of Lee et al. (US 20170261781).

    PNG
    media_image3.png
    197
    335
    media_image3.png
    Greyscale

Regard to claims, 1, 8, 17 and 20, You et al. disclose display device comprising a display panel and a privacy protection component [When a user is viewing information on a display device, in order to prevent other users from peeping the information displayed on the display device [0003], an anti-peeping assembly can be arranged on the display device, which obviously comprises: a first substrate and a second substrate arranged oppositely], wherein the privacy protection component comprising: 
a privacy protection substrate 002 and 
a plurality of support structures [polymer liquid crystals 0031 formed the enclosed hollows (microcavities) between a vacuum environment is formed between every two adjacent microcavities, see Fig. 6], 
wherein: 
the privacy protection substrate 002 is provided with a plurality of first electrodes 005 and a plurality of second electrodes 006 arranged in an array, and 
the plurality of first electrodes and the plurality of second electrodes are distributed alternately; 
the plurality of support structures are (enclosed) hollow [a plurality of strip microcavities [0114], wherein each microcavity corresponding to one second electrode 005 or one transmission electrode 006 [0112]] and only the inside of each of the plurality of support structures is filled with liquid crystals, and the outside of each of the plurality of support structures is not filled with liquid crystals [polymer liquid crystals are perfused into each microcavity by means of the microcavity perfusion technology and a vacuum environment is formed between every two adjacent microcavities so as to obtain the anti-peeping assembly as shown in FIG. 6 [0114]];  
the plurality of support structures are located on the plurality of first electrodes respectively and only on the plurality of first electrodes and extend away from the privacy protection substrate.
You et al fail to disclose the display panel comprising: a first substrate and a second substrate arranged oppositely, wherein the privacy protection component is located on a side of the first substrate remote from the second substrate, and the plurality of support structures are located between the first substrate and the privacy protection substrate, and wherein a black matrix is arranged on a side of the first substrate close to the second substrate, and positions of the plurality of support structures are disposed corresponding to a position of the black matrix, wherein orthogonal projections of the 

    PNG
    media_image5.png
    632
    503
    media_image5.png
    Greyscale

Lee et al. teach the display panel 2190 [below a flexible light control apparatus 200] comprising: a first substrate 2115 and a second substrate 2111 arranged oppositely, wherein 
the privacy protection component [a flexible light control apparatus 200, Fig. 19, wherein the plurality of support structures are hollow and only the inside of each of the plurality of support structures is filled with liquid crystals with the second liquid crystal unit 240, and the outside of each of the plurality of support structures is not filled with liquid crystals with the walls 270] is located on a side of the first substrate 2115 remote from the second substrate 2111, and the plurality of support structures are located between the first substrate and the privacy protection substrate [a light control apparatus 200
a black matrix 2140 is arranged on a side of the first substrate 2115 close to the second substrate 2111, and positions of the plurality of support structures are disposed corresponding to a position of the black matrix (also claim 9).   

Regard to claim 10, Lee et al. teach the display panel, wherein orthogonal projections of the plurality of support structures 240/270 on the first substrate 2115 are located within an orthogonal projection region of the black matrix 2114 on the first substrate 2115.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as You et al. disclosed with the display panel comprising: a first substrate and a second substrate arranged oppositely, wherein the privacy protection component is located on a side of the first substrate remote from the second substrate, and the plurality of support structures are located between the first substrate and the privacy protection substrate, and wherein a black matrix is arranged on a side of the first substrate close to the second substrate, and positions of the plurality of support structures are disposed corresponding to a position of the black matrix, wherein orthogonal projections of the plurality of support structures on the first substrate are located within an orthogonal projection region of the black matrix on the first substrate for providing the light control apparatus with reduced power consumption [0048] and suppressing a light leakage caused by coloring members distributed in a non-uniform manner within the liquid crystal unit [0050] as Lee taught.

Regard to claims 2 and 11, You et al. disclose, the privacy protection component, wherein an orthogonal projection region of each support structure on the privacy protection substrate is smaller than or equal to that of each first electrode 006 on the privacy protection substrate.

Regard to claims 6 and 15, You et al. disclose the privacy protection component, wherein a material of the support structure comprises a transparent material. 

    PNG
    media_image4.png
    206
    660
    media_image4.png
    Greyscale

Regard to claim 18, You et al. disclose an adjusting method of a privacy protection component, the privacy protection component comprising: 
a privacy protection substrate 002 and 
a plurality of support structures [polymer liquid crystals 0031 formed the enclosed hollows (microcavities) between a vacuum environment is formed between every two adjacent microcavities, see Fig. 6], 
wherein: 
the privacy protection substrate 002 is provided with a plurality of first electrodes 005 and a plurality of second electrodes 006 arranged in an array, and 
the plurality of first electrodes and the plurality of second electrodes are distributed alternately; 
the plurality of support structures are (enclosed) hollow [a plurality of strip microcavities [0114], wherein each microcavity corresponding to one second electrode 005 or one transmission electrode 006 [0112]] and only the inside of each of the plurality of support structures is filled with liquid crystals, and the outside of each of the plurality of support structures is not filled with liquid crystals [polymer liquid crystals are perfused into each microcavity by means of the microcavity perfusion technology and a vacuum environment is formed between every two adjacent microcavities so as to obtain the anti-peeping assembly as shown in FIG. 6 [0114]];  
the plurality of support structures are located on the plurality of first electrodes respectively and only on the plurality of first electrodes and extend away from the privacy protection substrate; 
the adjusting method comprising: 
applying no electric field between the plurality of first electrodes and the plurality of second electrodes such that the liquid crystals filled in each of the plurality of support structures are in an opaque dark state. [In response to the anti-peeping assembly 00 being in the anti-peeping mode, the same voltage is applied to each second electrode 005 and the first electrode 004 and different voltages are applied to each transmission electrode 006 and the first electrode 004 or voltages are not applied to all transmission electrodes 006. Then the voltage difference between the first electrode 004 and each second electrode 005 is zero, and the voltage difference between the first electrode 004 and each transmission electrode 006 can be the pre-set voltage difference whose magnitude is a pre-set threshold. Therefore, there is no electrical field between the first electrode 004 and each second electrode 005, and there is an electrical field between the first electrode 004 and each transmission electrode 006, such that the polymer liquid crystal particles between the first electrode 004 and each second electrode 005 do not deflect, while the polymer liquid crystal particles between the first electrode 004 and each transmission electrode 006 deflect. The anti-peeping assembly 00 herein can be as shown in FIG. 9 [0079]].

Regard to claim 19, You et al. disclose the adjusting method of a privacy protection component further comprising: applying an electric field with a set intensity between the plurality of first electrodes and the plurality of second electrodes such that the liquid crystals filled in each of the plurality of support structures are in a light-transmissive state with a set transmittance, see above.  [In response to the anti-peeping assembly 00 being in the non-anti-peeping mode, different voltages are applied to each second electrode 005 and the first electrode 004 and the same voltage is applied to each transmission electrode 006 and the first electrode 004, or voltage is applied only to the first electrode 004 but not to the second electrodes 005 and the transmission electrodes 006. Then the voltage differences between the first electrode 004 and each second electrode 005 and between the first electrode 004 and each transmission electrode 006 can both be the pre-set voltage difference, whose magnitude is the pre-set threshold. Thus there is an electrical field between the first electrode 004 and each second electrode 005 and there is an electrical field between the first electrode 004 and each transmission electrode 006, and all polymer liquid crystal particles in the liquid crystal layer 003 deflect. The anti-peeping assembly 00 at this time can be as shown in FIG. 13, in which light is incident from the first substrate 001 into the liquid crystal layer 003 and penetrates the liquid crystal layer 003 to come out from the second substrate 002 [0080]].

2.	Claims 3-5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20190137804) as IDS provided or Kuroda (US 20130335648) [or You et al. (US 2019/0137804) as IDS provided in view of Lee et al. (US 20170261781)] applied to claims 1-2, 8 and 11 in further view of Kim et al. (US20160161787).

You et al. or Kurada fail to disclose the privacy protection component, wherein (a) a height of the support structure is 2µm to 3µm (claims 2 and 12); (b) a diameter or diagonal length of a cross-section of the support structure is 9µm to 10µm (claims 3 and 13); (c) a cross-sectional area of the support structure at both ends is greater than that in the middle (claims 5 and 14),


    PNG
    media_image6.png
    174
    563
    media_image6.png
    Greyscale
    
    PNG
    media_image7.png
    179
    557
    media_image7.png
    Greyscale

Kim et al. teach a smart window (the privacy protection component) manufactured to have (a) various thicknesses depending on use or purpose, but it may be manufactured to 1 to 50 µm in thickness (height of the support structure) covering a range of 2µm to 3µm as claim 3; (b) glass beads (a diameter or diagonal length of a cross-section of the support structure) having diameter of 9 to 13 µm covering a range of 9µm to 10µm as claim 14 cited; (c) a cross-sectional area of the support structure at both ends is greater than that in the middle.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as You et al. or Zhao or Nakanishi et al. or Kuroda disclosed with (a) a height of the support structure is 2µm to 3µm; (b) a for securing high stability and chemical resistance, avoiding haze, having low operating voltage, and having improved optical (abstract) as Kim et al. taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871